Citation Nr: 0823674	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for sleep apnea and sarcoidosis.

2.  Entitlement to a disability rating in excess of 30 
percent for loss of vision in the left eye.

3.  Entitlement to a disability rating in excess of 10 
percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to a compensable disability rating for 
restless leg syndrome.

5.  Entitlement to a compensable disability rating for gout 
of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1974 to September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That rating decision granted service connection for the 
disabilities indicated above, and assigned initial disability 
ratings.  

In March 2008, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran's sleep apnea is manifested by the need of a 
breathing assistance device such as a CPAP machine.  There is 
no evidence of chronic respiratory failure, carbon dioxide 
retention, cor pulmonale, or a tracheostomy.  

2.  The veteran's sarcoidosis is not manifested by any active 
pulmonary symptoms.  

3.  The veteran's left eye disability is manifested by 
blindness in the eye having only light perception.  

4.  The veteran's GERD is manifested by dysphasia, nausea, 
vomiting, and complaints of chest and arm pain.  It is not 
manifested by material weight loss, hematemesis, melena, 
anemia, or other symptoms productive of severe impairment of 
health. 

5.  The veteran's restless leg syndrome is controlled by 
prescription medication.  

6.  The veteran's gout of the right great toe is manifested 
by subjective complaints of pain and discomfort several times 
a month; objective medical evidence shows the veteran had 
positive edema, erythema, was warm to the touch and had 
decreased range of motion at the first metatarsalphalangeal 
joint during a flare-up.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for sleep apnea and sarcoidosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.96, 4.97 and Diagnostic Codes 6600, 6846, 
6847 (2007).  

2.   The criteria for a rating in excess of 30 percent for 
loss of vision of the left eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.84 and Diagnostic Codes 6067 - 6070 (2007).  

3.  The criteria for a 30 percent disability rating, and not 
in excess thereof, for GERD, have been met for the entire 
period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.118 
and Diagnostic Code 7346 (2007).  

4.  The criteria for a compensable disability rating for 
restless leg syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.124a 
and Diagnostic Code 8103 (2007).  

5.  The criteria for a 20 percent disability rating, and not 
in excess thereof, for gout of the right great toe, have been 
met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 
5002, 5017 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This notice with respect to the claims for service 
connection was provided to the veteran in a letter dated 
February 2003, which was prior to adjudication of the claims 
for service connection.   

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided to the veteran in a letter dated 
January 2008.  

Here, the veteran is challenging the initial disability 
ratings assigned for his service-connected disabilities.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, this case involves the assignment of 
an initial disability ratings upon the grant of service 
connection so these requirements are not applicable in the 
instant case.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions and hearing testimony; service medical records; 
private medical treatment records; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claims 
for increased initial disability ratings for his service-
connected disabilities.   

II.  Disability Ratings Assigned

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

This appeal addresses the initial disability ratings assigned 
for the veteran's service-connected disabilities; the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran retired after serving over 28 years on active 
duty.  Accordingly, there are a considerable volume of 
service medical records contained in the record.  The veteran 
retired from active service in September 2002.  The issues on 
appeal involve the initial disability ratings assigned upon 
the grant of service connection for several disabilities.  As 
such, the focus of review must be on what level of disability 
is shown by the evidence of record for the period of time 
from the veteran's separation from service until the present.  

A.  Sleep Apnea and Sarcoidosis

The evidence of record clearly reveals that the veteran was 
diagnosed with sleep apnea during service.  Surgical 
treatment was conducted and the veteran was prescribed a 
continuous airway pressure (CPAP) machine.  This was 
confirmed on the VA Compensation and Pension examination 
conducted in April 2003.  

In May 2006, the most recent VA examination of the veteran 
was conducted.  The examining physician again noted that the 
veteran had a diagnosis of sleep apnea, which was treated 
with a CPAP machine.  The examining physician specifically 
indicated that the veteran did not require tracheotomy.  No 
evidence of respiratory failure was indicated.  

In written statements, the veteran claims that he warrants a 
disability rating in excess of 50 percent for his service-
connected sleep apnea because he required surgical treatment.  
However, this was conducted during service in approximately 
1996.  In March 2008, the veteran presented sworn testimony 
at a hearing before the undersigned Veterans Law Judge.  He 
stated that his sleep apnea had gotten worse since the last 
VA Compensation and Pension examination in 2006.  He said 
that he had some increased daytime hypersomnolence.  However, 
on further questioning, he indicated that he was still only 
treated with a CPAP machine, but that a new one had recently 
been prescribed to him.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 50 percent for the 
veteran's service-connected sleep apnea.  This disability is 
rated under Diagnostic Code 6847.  A 50 percent disability 
rating contemplates sleep apnea that requires use of a 
breathing assistance device such as a CPAP machine.  The only 
higher disability rating is a 100 percent rating which 
contemplates chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or requires a tracheostomy 
(tracheotomy).  38 C.F.R. § 4.97, Diagnostic Code 6847 
(2007).   

Simply put, there is no medical evidence of record showing 
that the veteran has any of the criteria required to warrant 
a disability rating in excess of 50 percent for sleep apnea.  
There is no evidence of chronic respiratory failure, carbon 
dioxide retention, cor pulmonale, or the need for a 
tracheostomy.  There are several chest x-ray reports of 
record, for example, a private report dated May 2004, and all 
reveal a normal heart with no evidence of cor pulmonale.  The 
veteran requires the use of a CPAP machine, which exactly 
matches the criteria contemplated by the presently assigned 
50 percent disability rating.  There is no evidence that any 
of the symptoms warranting a disability rating in excess of 
50 percent are present.  Accordingly a disability rating in 
excess of 50 percent must be denied.   

Regarding sarcoidosis, the veteran's service medical records 
reveal that he was diagnosed with the condition during 
service.  In April 2003, a VA examination of the veteran was 
conducted.  The diagnosis was "sarcoid, relatively well 
controlled, PFTs are normal."  

In May 2004, computed tomography (CT) examination of the 
veteran's chest was conducted.  The findings revealed the 
veteran's lungs were clear with no signs of sarcoidosis or 
interstitial lung disease.  

In May 2006, the most recent VA examination of the veteran 
was conducted.  The veteran reported taking no medication for 
sarcoidosis, and the examining physician indicated that there 
were "no respiratory complaints except for sleep apnea."  
Pulmonary function tests (PFTs) were conducted and revealed 
normal test results.  The diagnosis was "sarcoid currently 
asymptomatic, no medications.  PFTs are normal."

The veteran's sarcoidosis is presently rated in a combined 
rating with his sleep apnea.  This is proper as 38 C.F.R. 
§ 4.96(a) provides that ratings under diagnostic codes 6600 
through 6817 and 6822 through 6847 will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96(a).  

Under Diagnostic Code 6846, a noncompensable (0%) disability 
rating is assigned for sarcoidosis manifested by chronic 
hilar adenopathy or stable lung infiltrates without symptoms 
or physiologic impairment.  The next higher evaluation of 30 
percent requires pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  A 60 percent rating 
contemplates pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control.  A 100 
percent rating is warranted in cases with cor pulmonale; or 
cardiac involvement with congestive heart failure; or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  38 C.F.R. § 4.97, DC 6846 
(2007).

In the note that follows Diagnostic Code 6846, it is 
indicated that active disease or residuals of sarcoidosis may 
also be rated as chronic bronchitis under the provisions of 
Diagnostic Code 6600 and extra-pulmonary involvement under 
the specific body system involved.  38 C.F.R. § 4.97, 
Diagnostic Code 6846. 

Under this Diagnostic Code, a 10 percent rating requires a 
Forced Expiratory Volume in one second (FEV-1) of 71 to 80 
percent predicted; or FEV-1 to Forced Vital Capacity (FEV-
1/FVC) of 71 to 80 percent; or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 66 to 80 percent predicted.  A 30 percent rating requires 
a FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 
70 percent; or DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent evaluation is warranted for an FEV-1 of 40 to 55 
percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO 
(SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent disability rating is warranted for an 
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40 percent 
predicted or; maximum exercise capacity less than 15 
ml/kg/minutes oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure) or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2007).

The preponderance of the evidence is against the assignment 
of a rating in excess of 50 percent for the veteran's 
service-connected sarcoidosis and sleep apnea based on the 
veteran's service-connected sarcoidosis.  The evidence 
contained in the service medical records does show that the 
veteran was diagnosed with sarcoidosis during service based 
upon radiology and biopsy examination.  However, the evidence 
of record does not reveal any active symptoms of sarcoidosis 
since the veteran has separated from service.  The only 
currently active pulmonary symptoms exhibited by the veteran 
are related to his sleep apnea which is rated separately.  
Moreover, all PFTs conducted after service reveal normal 
results making it inappropriate to rate the veteran's 
sarcoidosis under Diagnostic Code 6600.  With no evidence of 
any active symptoms of sarcoidosis since separation from 
service, a higher disability rating than 50 percent for sleep 
apnea and sarcoidosis must be denied.  

B.  Left Eye

The service medical records reveal that the veteran had an 
injury to his left eye during service.  This resulted in loss 
of vision in the left eye having only light perception.

In April 2003, a VA eye examination of the veteran was 
conducted.  Vision examination revealed only light perception 
in the left eye.  In the right eye the veteran's uncorrected 
visual acuity was 20/400, but this was correctable to 20/20.  

In May 2006, the most recent VA eye examination of the 
veteran was conducted.  Vision examination revealed the 
ability to count fingers at a distance of one foot in the 
left eye.  In the right eye the veteran's corrected distance 
vision was 20/25+ being corrected by a contact lens.  

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  Compensation is payable 
for the combination of service- connected and nonservice-
connected disabilities of blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice- connected disability as if both 
disabilities were service- connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.83(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79 (2007).

Ratings on account of visual impairments considered for 
compensation purposes are, when practicable, to be based only 
on examination by specialists.  38 C.F.R. § 4.75.  Such 
special examinations should include uncorrected and corrected 
central visual acuity for distance and near, with record of 
the refraction.  Snellen's test type or its equivalent will 
be used.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  Id.

In applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  That is, a person who can read at 
20/100 but cannot read at 20/70 should be rating as seeing at 
20/100.  38 C.F.R. § 4.83.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses, except in cases of 
keratoconus in which contact lenses are medically required.  
Also, if there exists a difference of more than 4 diopters of 
spherical correction between the two eyes, the best possible 
visual acuity of the poorer eye without glasses, or with a 
lens of not more than 4 diopters difference from that used 
with the better eye will be taken as the visual acuity of the 
poorer eye.  38 C.F.R. § 4.75.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Blindness in one eye, having only light perception, will be 
30 percent disabling if visual acuity in the other eye is 
20/40 or better.  Blindness in both eyes having only light 
perception warrants a 100 percent rating.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6062 to 6070.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected visual impairment in the left 
eye.  The veteran clearly is not blind in the nonservice-
connected eye.  Though he has only light perception in his 
service- connected left eye, it has not been enucleated.  The 
veteran's corrected vision in his nonservice connected right 
eye is essentially normal.  While the veteran is followed for 
glaucoma, there is no evidence that this disorder is not 
under control or has resulted in any additional loss of 
vision.  The Board finds that a disability rating in excess 
of 30 percent for loss of vision in the left eye is not 
warranted.  See Table V, 38 C.F.R. § 4.84a.

The Board has also considered whether a higher rating is 
warranted under Diagnostic Criteria 6080, which includes 
ratings for impairment of field of vision.  However, the 
veteran is already assigned the maximum rating that is 
available for unilateral impairment.  Accordingly, a higher 
evaluation cannot be assigned for the left eye disability 
pursuant to Code 6080.

C.  GERD

The veteran's service-connected GERD is presently rated at a 
10 percent disability rating.  He contends that a disability 
rating in excess of 10 percent is warranted.  

Upon VA examination in April 2003, the veteran reported that 
he took Prilosec and that he usually felt discomfort at 
night.  There was no history of anemia, hematemesis, or loss 
of weight.  The diagnosis was GERD, with which the veteran 
was doing well.  

In August 2004, a private upper gastrointestinal series 
examination of the veteran was performed.  The examination 
diagnosis was that the veteran had a small hiatal hernia, 
moderate gastroesophageal reflux, and mild reflux 
esophagitis.  

In May 2006, the most recent VA examination of the veteran 
was conducted.  The veteran reported having bouts of 
dysphasia with solid foods, along with nausea and vomiting 
twice a day.  He did not have epigastric pain, pyrosis, 
hematemesis or melena.  Physical examination revealed 
nutrition was good with no signs of anemia, weight gain, or 
weight loss.  The examining physician noted that the veteran 
was prescribed medication to control his GERD symptoms.  

At the March 2008 hearing, the veteran testified that he had 
symptoms of substernal chest pain and arm pain with his 
symptoms of reflux.  

The veteran's service-connected GERD is rated under 
Diagnostic Code 7346.  A 10 percent rating is assigned when 
the disease exhibits two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent rating is 
assigned for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The evidence supports the assignment of a 30 percent 
disability rating for the veteran's service-connected GERD, 
effective from the original date of service connection in 
October 2002.  The evidence clearly reveals that the veteran 
has symptoms of dysphagia, reflux, chest pain and arm pain 
resulting from his GERD.  This more nearly approximates the 
criteria contemplated by a 30 percent disability rating.  

The preponderance of the evidence is however against the 
assignment of a disability rating in excess of 30 percent for 
the veteran's GERD.  There is simply no evidence of record 
showing that the veteran's GERD results in material weight 
loss, hematemesis, melena, moderate anemia, or any other 
symptoms productive of severe impairment of health.  As such, 
a disability rating in excess of 30 percent must be denied.  

D.  Restless Leg Syndrome

The veteran is service-connected for restless leg syndrome at 
a non compensable (0%) disability rating.  He asserts that he 
warrants a disability rating in excess of that presently 
assigned.  

There is no Diagnostic Code for restless leg syndrome.  When 
a disability is encountered that is not listed in the rating 
schedule it is permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2007).  Accordingly, the veteran's restless leg 
syndrome is rated by analogy under Diagnostic Code 8103 for a 
convulsive tic.  A mild convulsive tic warrants a 
noncompensable (0%) disability rating.  A 10 percent rating 
contemplates a moderate tic, while the maximum disability 
rating of 30 percent contemplates a severe convulsive tic.  
38 C.F.R. § 4.124a, Diagnostic Code 8103.

All of the medical evidence of record reveals that the 
veteran is diagnosed with restless leg syndrome and that this 
disorder is controlled by the use of the prescription 
medication Klonopin.  This is confirmed by the VA examination 
reports dated April 2003 and May 2006.  At the March 2008 
hearing the veteran testified that he was originally treated 
for his restless leg syndrome with much higher dosages of 
medication which had subsequently been tapered down to a 
lower level.  He testified that at the lower dosage, he still 
tended to awaken several times at night due to leg symptoms.  
See Transcript, p. 15.  Later in the hearing, however, he 
clarified that "the restless legs syndrome, that's only been 
able to be seen to the sleep studies . . . I wouldn't know it 
per se but in the sleep studies, on my sleep study in 
November of '07, Dr. Connor said that I still have that 
restless legs syndrome."   

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's service-
connected restless leg syndrome.  The evidence shows that the 
veteran's disorder is treated with medication and that the 
veteran is not aware of symptoms due to the restless leg 
syndrome, other than being told that he has it based on the 
sleep studies.  This does not more nearly approximate a 
moderate convulsive tic under Diagnostic Code 8103.  Instead, 
the evidence shows that the condition is controlled with 
medication.  Accordingly, a compensable disability rating for 
restless leg syndrome is denied.  

E.  Gout

The veteran is service-connected for gout of the right great 
toe at a noncompensable, (0%) disability rating.  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (2007).

At the April 2003 VA examination, the veteran reported taking 
prescription medication to treat bouts of gout pain in his 
right great toe up to two times a month.  

In April 2005, the veteran was seen complaining of a flare-up 
that had begun one week earlier.  He had some improvement 
since then but objective findings revealed positive edema, 
erythema, and that he was warm to the touch over the first 
metatarsophalangeal joint.  Decreased range of motion of the 
joint was also noted, but the veteran testified at the 
hearing that he is unable to move any toe at any time.  See 
transcript, p. 23.  

At the May 2006 examination he reported having symptoms of 
gout pain up to seven times a month.  Physical examination of 
the right great toe revealed a normal range of motion with no 
symptoms of active gout present at the time of examination.  
At the March 2008 hearing the veteran testified that he had 
symptoms of right great toe pain from gout, but his symptoms 
had remained essentially the same since the 2006 VA 
Compensation and Pension examination.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5017, gout 
will be rated under Diagnostic Code 5002.  Under that Code, a 
100 percent rating is warranted for rheumatoid arthritis 
(atrophic) as an active process with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  When less than the criteria for a 
100 percent rating but with weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times per year or a lesser 
number over prolonged periods, a 60 percent rating may be 
assigned.  With symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times per year, a 40 percent rating evaluation may be 
assigned.  One or two exacerbations per year in a well-
established diagnosis warrant a 20 percent rating.  
Alternatively, chronic residuals can be rated based on 
limitation of motion, with a 10 percent assigned for limited 
motion which is noncompensable under the appropriate rating 
codes for the joints.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5002.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

The evidence supports the assignment of a 20 percent 
disability rating for the veteran's service-connected gout of 
the right great toe.  By the veteran's own admission, he has 
symptoms of right great toe pain several times a month which 
he treats with prescription medication.  Objective medical 
evidence has also documented an exacerbation of the 
condition.  This most nearly approximates the criteria for a 
20 percent disability rating under Diagnostic Code 5002.  
However the preponderance of the evidence is against the 
assignment of a disability rating in excess of 20 percent.  
There is no medical evidence of gout as an active process or 
of any resulting impairment of health or limitation of motion 
of the joints other than of the right great toe.  Nor does 
the evidence show that the veteran experiences incapacitating 
exacerbations.  As noted above, in order to be entitled to 
the next-higher 40 percent disability evaluation under 
Diagnostic Code 5002, the evidence must demonstrate symptom 
combinations productive of definite impairment of health, 
objectively supported by examination findings, or 
incapacitating exacerbations occurring three or more times a 
year.  While the Code section does not define what 
constitutes an "incapacitating exacerbation," the term is 
defined in the rating schedule for the musculoskeletal 
system, notably in regards to intervertebral disc syndrome.  
In the explanatory notes for the new criteria for 
intervertebral disc syndrome an incapacitating episode is a 
period of acute signs and symptoms that require bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a; see also Diagnostic Codes 7345 and 7354, 
Notes (2) ("incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.).  The veteran has symptoms of pain 
with standing and walking which he indicates make it take 
longer for him to do tasks, but do not ultimately limit his 
ability to function beyond that contemplated by a 20 percent 
disability rating.  

F.  Extraschedular Ratings

Although special monthly compensation has been awarded for 
blindness of one eye, having only light perception, there is 
no showing that the veteran's service-connected loss of 
vision in the left eye, or that any of the other disabilities 
considered above, have resulted in so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has reported 
additional time lost from work and special accommodation by 
his employer, but the exhibited industrial impairment is 
contemplated by the schedular rating.  There is no evidence 
of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating in excess of 50 percent for sleep apnea 
and sarcoidosis is denied.

A disability rating in excess of 30 percent for loss of 
vision in the left eye is denied.

A disability rating of 30 percent, and not in excess thereof, 
is granted for GERD, effective from October 1, 2002, subject 
to the law and regulations governing the payment of monetary 
awards.  

A compensable disability rating for restless leg syndrome is 
denied.  

A disability rating of 20 percent, and not in excess thereof, 
is granted for gout of the right great toe, effective from 
October 1, 2002, subject to the law and regulations governing 
the payment of monetary awards.  



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


